Citation Nr: 1630380	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  13-02 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic service disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:  Seth C. Berman, Attorney


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his January 2013 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  In April 2016, the Veteran was informed that his requested Board hearing had been scheduled for June 2016.  However, in a June 2016 communication, the Veteran indicated that he wished to cancel his scheduled Board hearing.  Therefore, the Board finds that such hearing request has been withdrawn.  38 C.F.R. § 20.704(e) (2015).

The Board notes that additional medical evidence, specifically, VA treatment records through April 2013, was added to the record after the issuance of a January 2013 statement of the case without a waiver of initial agency of original jurisdiction (AOJ) consideration.  However, as the Veteran's TDIU claim is being granted herein, while his PTSD claim is being remanded, such a waiver is not required as no prejudice to the Veteran has resulted.  See 38 C.F.R. § 20.1304 (2015).

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system. 

The issue of entitlement to a rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include bilateral rigid pes cavus and claw foot deformity, rated as 50 percent disabling; coronary artery disease, rated as  60 percent disabling; residual cardiac surgical scar associated with coronary artery disease, rated as noncompensably disabling; and PTSD, rated as 30 percent disabling; resulting in combined evaluation of  90 percent.  

2.  The competent evidence as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, to include bilateral rigid pes cavus and claw foot deformity, coronary artery disease, residual cardiac surgical scar associated with coronary artery disease, and PTSD, is at least in relative equipoise.   


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met, as of January 21, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Pertinent Statutes and Regulations 

The Veteran contends that his various service-connected disabilities, to include bilateral rigid pes cavus and claw foot deformity, coronary artery disease, residual cardiac surgical scar associated with coronary artery disease, and PTSD, have prevented him from maintaining his past employment as a mechanic and that such disabilities prevent him from obtaining and maintaining employment.  See October 2009 Application for Increased Compensation Based on Unemployability; September 2009 Report of Contact/Claim.   

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).

B.  Analysis 

The Veteran's current service-connected disabilities include bilateral rigid pes cavus and claw foot deformity, rated as 50 percent disabling, coronary artery disease, rated as 60 percent disabling; residual cardiac surgical scar associated with coronary artery disease, rated as noncompensably disabling; and PTSD, rated as 30 percent disabling.  The Board notes that the Veteran had a temporary total rating following a surgical procedure for the service-connected coronary artery disease from February 14, 2012 to prior to April 1, 2012.  The Veteran was also awarded special monthly compensation based on housebound criteria under 38 U.S.C.A. § 1114(s) from February 14, 2012 to April 1, 2012.  

The Veteran's combined rating for compensation purposes is 90 percent.  38 C.F.R. § 4.25.  Thus, he meets the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a). As such, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities, to include bilateral rigid pes cavus and claw foot deformity, coronary artery disease, residual cardiac surgical scar associated with coronary artery disease, and PTSD.  

A January 2009 VA examiner opined that the Veteran was "not unemployable strictly due to his foot condition."  The examiner noted that while the Veteran suffered from "severe bilateral painful pes cavus and resulting claw foot," which made it "painful and difficult to ambulate," such did not prevent him from employment "that would allow him to sit all day and would not require frequent or prolonged walking or standing."  The examiner further commented that the Veteran's foot condition by itself should not prevent the Veteran from maintaining sedentary employment as described.  

A January 2009 VA psychiatric examiner noted that the Veteran suffered from decreased concentration, lower productivity and task completion due to sleeping medications prescribed for his PTSD.  The examiner also noted that while the Veteran was "employable by mental health standards," the Veteran's other medical conditions were the "primary cause of employment difficulties."  

In an October 2009 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that he had worked as an "[i]ndustrial [me]chanic" for approximately 16 years for two companies.  The date of last full time employment was reported to be in July 2000.  The Veteran reported that his PTSD and bilateral rigid pes cavus particularly prevented him from securing or following substantially gainful occupation.  The Veteran wrote that he had completed 4 years of high school education and listed previous training in the areas of machine repair and maintenance, welding, and electronics.  The Veteran further reported that he had not been working because of his service-connected conditions and that he could not "concentrate at all" at work after taking all the prescribed medications for his service-connected conditions 

A January 2010 VA examiner noted that the Veteran was unemployed since 2000.  The examiner found that the Veteran's bilateral pes cavus and claw foot deformity had "significant effects" on occupation.  Functional impact on occupational activities included decreased mobility and pain while walking and standing.  The examiner then opined that employment limitations due to the bilateral foot condition was that the Veteran was limited to sedentary employment and that he should "avoid occupations that involve prolonged driving such as taxi/bus driver" and that the Veteran "could perform desk/computer work."  

A January 2010 VA psychiatric examiner noted the Veteran's usual occupation of "mechanic/machinist/electrician/supervisor."  The examiner then opined that the Veteran's unemployed status was not due to his PTSD because there were "no psychological reasons [the Veteran] should not be able to obtain or maintain employment."  

An April 2011 Disability Benefits Questionnaire (DBQ) examiner noted that the lowest level of activity which triggered symptoms of dyspnea, fatigue, and angina due to his service-connected coronary artery disease included "activities such as light yard work, mowing lawn, and brisk walking."  The examiner, however, indicated that the Veteran's heart condition did not impact his ability to work.  No rationale was provided.  This opinion is therefore being afforded little, if any, probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on the foregoing, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities render him unemployable since January 21, 2009, the date of the earliest clinical evidence of unemployability during the one year period prior to the instant TDIU claim (i.e. September 11, 2009).  See Gaston v. Shinseki, 603 F.3d 979, 984 (Fed. Cir. 2010).  In this regard, while the clinical evidence does not suggest that the Veteran's PTSD impacts his ability to secure or follow a substantially gainful occupation, the competent evidence suggests that the Veteran's bilateral pes cavus with claw foot deformity and coronary artery disease render him unable perform labor intensive duties that requires standing and/or walking for a prolonged period of time.   

The Veteran's employment history exclusively consists of work as a mechanic with no experience in sedentary or office work.  In the October 2009 Application for Increased Compensation based on Unemployability, the Veteran reported that he worked as a mechanic for nearly 16 years and that he received training in machine repair, welding, and electrical work.  While the January 2009 and January 2010 VA examiners for the bilateral foot condition opined that the foot condition did not prevent sedentary employment "that would allow [the Veteran] to sit all day," see January 2009 VA examination report, or employment involving "desk/computer work," see January 2010 VA examination report, the record is devoid of work history involving such sedentary work.  Furthermore, the January 2010 VA examiner attributed "significant effects" on occupation to the Veteran's bilateral foot condition, resulting in decreased mobility and pain while walking and standing.  The April 2011 DBQ examiner's objective findings also suggest difficulty performing physical duties requiring standing or walking for a prolonged period of time as result of the Veteran's heart condition.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Moreover, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Therefore, based on the foregoing evidence and in resolving all doubt in favor of the Veteran, the Board finds that his service-connected disabilities in combination render him unable to secure and follow a substantially gainful occupation consistent with his educational background and employment history, as of January 21, 2009, the date of the earliest clinical evidence of unemployability during the one year period prior to the instant TDIU claim.  Therefore, entitlement to a TDIU as of January 21, 2009 is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.





ORDER

A TDIU is granted as of January 21, 2009, subject to the laws and regulations governing payment of monetary benefits.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  If the Veteran no longer wishes to pursue this appeal, he may withdraw it at any time in writing.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. 
§ 20.204.  

The record reflects that the Veteran was most recently afforded a VA examination to determine the current nature and severity of his PTSD in January 2010.  The Board finds that an additional examination is necessary as the clinical evidence suggests worsened PTSD symptoms since the Veteran's last VA examination.  In this regard, a March 2012 VA treatment record notes the Veteran's report that his PTSD symptoms have worsened due to "worsening difficulties with nightmares" at the time.  Given the time period since the last examination and in light of indication that the Veteran's PTSD symptoms have worsened, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine his current level of impairment with regard to his PTSD. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In addition, given the time that will pass during the processing of this remand, outstanding VA and private treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to the Veteran's PTSD.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination by a VA psychiatrist or psychologist to determine the current nature and severity of his service-connected PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the functional impact such disability has on the Veteran's daily life. 

All opinions expressed must be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


